DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Elected species on 7/7/2020: Figures 19-21.
Claims 20, 21, 24, 26-32, and 34 are pending as amended in the RCE of 3/3/21.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(1) All occurrences of “controller … configured to …” in the claims; particularly in claim 20.
(2) a heater configured to provide heat to the batch container
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Arguments are not persuasive: controller or heater ‘configured to’ is considered as means plus function, which means applicant’s disclosure and equivalents thereof would read on the claims. Regarding the cited case law (Williamson v Citrix), there are numerous configurations of heaters for the purpose. Applicant shows a hot plate on which the container sits, which is only one of the possible structures. Configuration of the computer will depend on what it is controlling and how the controls function. When claim language reads “controller … configured to …” it immediately follows that what is disclosed would read on that claim element, and its equivalents. To avoid 112/6th interpretation, applicant must provide sufficient structural description in the claims.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 21, 24, 26-32, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites:
(1) “a disposable cartridge containing a fluid circuit that includes a water source line, a concentrate container, a batch container, and a drain line all fluidly connected by one or more fluid lines of the fluid circuit” which is not found in the elected species, figures 19-21, or anywhere else. Figures 9A and 9B come close to it, but does not have all the details, and are also not the elected invention. 
(2) “a controller that configured to control the controllable valves and the peristaltic pump to first pump concentrate from the concentrate container into the batch container and subsequently pump water into the batch container to perform a dilution function that forms the treatment fluid in the batch container, and wherein the controller being is further configured to control the peristaltic pump and the controllable valves to flow the formed treatment fluid from the batch container to the drain line and through the conductivity sensor and through the conductivity sensor fluidly connected to the batch container” – no structure provided for this element in the disclosure.

(4) Claim 26: “he controller is further configured to start the treatment including administering the treatment fluid when the treatment fluid in the batch container reaches a predetermined target temperature.” No disclosure found in support of this.
(5) Claim 30: no disclosure as to how the peristaltic pump will do this. This pump can pump only fluid from source to the batch container as disclosed.
(6) Claim 31: conductivity sensor located on the drain line – no disclosure. The drain line as argued (line 2630, fig. 27) also has no such sensor.
Arguments are not persuasive. It is unclear what applicant means by “drain line.” The common meaning of “drain” is an outlet for discarding a liquid. Fig. 27 and the corresponding disclosure in [00101] does not have such a drain line. Moreover, the claim requires all these within the fluid circuit. And line 2630 in fig 27 does not appear like a drain line. Functionality of the controller lacks support. The argument now picks and chooses various embodiments to make up the means plus function language (which lacks original intent), but even then it falls short.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 24, 26-32, and 34 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(f) he did not himself invent the subject matter sought to be patented.


Claim(s) 20, 21, 24, 26-32, and 34 are rejected under pre-AIA  35 U.S.C. 102(a/b/f) as being anticipated by Burbank et al (WO/2003/103533); corresponding US publication 2005/0209547 use in the rejection.
	Applicant’s earliest possible priority date: 1/7/05. See the captured ADS portion below. The two earlier priority documents PCT/US2004/000476 and 60438567 have a different entity which have only one common inventor with the current inventive entity, Burbank. This raises the question of inventorship under 35 USC 102(f).


    PNG
    media_image1.png
    317
    876
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    674
    527
    media_image2.png
    Greyscale
 	
At the outset, applicant’s elected figures are identical to the figures 1-3 of the reference. Claim 20 is mapped on fig 3, with elements not shown in the figure further 
	Conductivity sensor fluidly connected to the batch container: Fig. 4A shows a filter for the filters in fig. 3 [0078], which has a conductivity sensor 412. In addition, conductivity sensor 660 is also connected to the batch container as seen in [0087-0088]. The pumping tube segment for engaging peristaltic pump is implicit with such pumps. Drain line, alternately, can be line 630 of fig. 9, as argued by applicant.
Claims 20, 21, 24, 26-32 and 34: Configuration of the controller (see control channel and lines 202) is as claimed for the same intended purpose as seen in claims 68-72 of the reference. In addition, the controller has the capability to be configured (or programmed) for the intended purpose. Heater 285 is controlled by the controller. User interface: 175, fig. 1. Indication of exhaustion of various containers: [0066]. Controller memory: [0062] teaches entering data, which implies controller has a memory. In addition, controllers require at the least some random memory to function. Heater controls: [0063]. Please note that the disclosure in this reference appears the same as what was added by the specification amendment on 7/7/20, in response to the restriction requirement.

Claim(s) 20, 21, 24, 26-32, and 34 are rejected under pre-AIA  35 U.S.C. 102(a/b/e) as being anticipated by Collins et al (US 2004/0045881), or unpatentable over Collins in view of Brugger et al (US 2002/0147481) and Bergemann et al (US 4,628,186)


    PNG
    media_image3.png
    685
    634
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    728
    500
    media_image4.png
    Greyscale

Exemplary figures 1A and B are copied herein, side-by-side, which together show the claimed system for generating a treatment fluid. Collins teaches peristaltic pump with its tube (pump 16 in figure 2 and others), a water source line 44, concentrate container 42, batch containers 98, drain line 46 (or 96, or line to rinse bag 330 similar to what was argued on 3/3/21), conductivity sensor 17 in fluid communication with the batch bags (¶ [0020] explains use of the sensor in directing the fluid to the bags or the drain depending on conductivity), and controller configured as claimed, in the sense that the controller is capable of all the functions claimed in the claims. Nonetheless, having an automating otherwise manual control is prima facie obvious – MPEP 2144.04. 
Figure 4 and ¶ [0032] expressly teach the controller 200. While some of the parts may appear in different embodiments (like the peristaltic pump or controller), their use is in figure 1 is implied, or at the least obvious. 
	Claims 26, 27 and 29: Collins does not teach a heater to heat the batch bags as claimed. However, use of a heater or heating means to maintain the temperature of dialysate (to match the body temperature) in the collection/infusion bags would have been obvious to one of ordinary skill. Brugger teaches the need for pre-infusion warming of fluids like dialysate to prevent hypothermia – see ¶ [0003] and ¶ [0006], and the means for such heating in detail. The Bergemann patent teaches heated surfaces (heated scale) for heating dialysate bags – abstract, figures, and control system (including user interface and memory: col. 4: programmable with ROM and RAM), as claimed in claims 26, 27 and 29, for such heating in col. 2 lines 10-21. The entire patent deals with such heating system. Therefore, it would have been obvious to one of ordinary skill to use the teachings such as that of these references to have the dialysate heated in Collins.

Response to Arguments
Regarding piecemeal examination: unfortunately, claims lacking clarity often are difficult to examine, when the examiner cannot clearly figure out one or more elements of the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777